Citation Nr: 1820581	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-27 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In June 2016, the Board granted service connection for tinnitus and remanded the issue on appeal for further development to include scheduling the Veteran for a VA examination.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).

In a July 2017 Informal Hearing Presentation, the Veteran's representative noted that the Veteran is service connected for tinnitus and expressed that "medical evidence shows that there is a definite link between tinnitus and hearing loss."

The Board is required to consider all issues raised either by the claimant or by the evidence of record. Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008). When determining service connection, all theories of entitlement, direct and secondary, must be considered. Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

The Board finds that a further remand is necessary regarding the Veteran's claim for bilateral hearing loss as secondary to his service-connected tinnitus.   See 38 C.F.R. § 3.310.

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding VA treatment records regarding the Veteran's bilateral hearing loss. 

2. Thereafter, return the claims file, to include a copy of this remand, to the December 2016 VA examiner who conducted the bilateral hearing loss examination. If the examiner who drafted the December 2016 opinion is unavailable, the opinion should be rendered by another appropriate medical professional. The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner should indicate in the report that the claims file was reviewed.

The examiner is asked to provide an opinion as to whether any currently diagnosed bilateral hearing loss is due to or aggravated by the Veteran's service-connected tinnitus. 

The opinion provided must be accompanied by a complete rationale as to why the examiner reached the conclusions provided.

3. After completing the above actions, readjudicate the claim on appeal. If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond.
	
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.§ 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




